EXHIBIT 99.2 CREAM MINERALS LTD. Suite 1400 – 570 Granville Street Vancouver, B.C.V6C 3P1 www.creamminerals.com TSX Venture Exchange Symbol: CMA April 10, 2012 U.S. 20-F Registration:000-29870 OTC BB: CRMXF Frankfurt Stock Exchange:DFL Cream Minerals Provides Update on Timing of the Nuevo Milenio Mineral Resource Estimate Vancouver, BC – April 10, 2012 - Cream Minerals Ltd. (TSX-V - CMA) ("Cream" or the "Company") provides an update on the timing of the Nuevo Milenio Mineral Resource Estimate underway. The independent mineral resource estimate for Nuevo Milenio continues to be advanced.Challenges encountered in providing data to the consultant in a timely manner have impacted progress on the mineral resource estimate. Given the large amount of data involved including over 32,000 metres of drilling, a significant volume of surface samples, trench samples, underground channel samples as well as properly identified location coordinates for all but the drilling data combined with reviews and fact checks were significantly more time consuming than anticipated. The Company anticipates the release of the mineral resource by May month end 2012. Mr. Ferdinand Holcapek P.Eng, Director and Administrator General, Cream Minerals De Mexico, SA de CV, supervises exploration programs on the Nuevo Milenio Project. He is responsible for all the technical reporting and is the Company’s “Qualified Person” for the purpose of the historic National Instrument NI 43-101. Cream Minerals is a silver-gold exploration company. The Company’s focus is to advance the Nuevo Milenio Silver – Gold Project, Nayarit Sate, Mexico.To learn more about Cream Minerals please click here www.creamminerals.com For further information, please contact: Christopher Hebb, LLB, Chairman Chairman of the Board Michael E. O’Connor President & CEO Robert Paul, Investor Relations Tel: (604) 687-4622 Fax: (604) 687-4212 Toll Free: 1-888-267-1400 Email: info@creamminerals.com Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. This news release contains "forward-looking information" within the meaning of applicable Canadian securities regulations and including "forwarding-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995.This forward-looking information is made as of the date of this News Release and except as required under applicable securities legislation, the Company does not intend and does not assume any obligation to update this forward-looking information.Forward looking information is based on management's current expectations and beliefs and is subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Forward-looking information in this News Release includes, but is not limited to the planned drilling program on the Nuevo Milenio project and the Nuevo Milenio project’s estimated mineral resource.Forward-looking information is based on a number of assumptions which management believes are reasonable including that equipment, personnel and approvals will be available when required to complete the planned drilling program, that no disruption to the program will occur as a result of breakdown, labour disputes, or natural hazards, that the assumptions underlying the inferred resources estimate are valid, including but not limited to the projected future prices of silver and gold, continuity of mineralization and grades, and expected recovery methods and rates.Factors which could cause actual results to differ materially from current expectations include, but are not limited to: the risk that actual results of exploration activities will be different than anticipated, that cost of labour, equipment or materials are more than expected, that the future price of silver and/ or gold will differ materially from those implied or estimated, that Canadian / US dollar exchange rates vary in a manner that has a negative effect on the resource estimate, unanticipated delays in obtaining governmental approvals or required financing; that changes in project parameters result in increased costs, of unexpected variations in mineralization, grade or recovery rate and other factors on which the mineral resource estimate is based, of failure of equipment or processes to operate as anticipated, of accidents, labour disputes and other risks generally associated with mineral exploration and development; a deterioration in general economic conditions; and changes in laws, rules and regulations applicable to Cream and the Nuevo Milenio project. CAUTIONARY NOTE TO U.S. READERS REGARDING MINERAL RESOURCES The United States Securities and Exchange Commission ("SEC") allows mining companies, in their filings with the SEC, to disclose only those mineral deposits they can economically and legally extract or produce.The Company uses certain terms in this document, such as "mineral resources", and "inferred resources" that are recognized and mandated by Canadian securities regulators but are not recognized by the SEC.U.S readers are cautioned that while the term ‘inferred resource’ is recognized and required by Canadian regulations, the SEC does not recognize it."Inferred resources" have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.U.S. readers are cautioned not to assume that part or all of an inferred resource exists, or is economically or legally mineable. 2
